Citation Nr: 0906538	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-38 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
February 1979.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The Veteran provided testimony at an October 2008 hearing 
before the undersigned Veterans Law Judge. At the hearing, 
the Veteran submitted additional evidence along with a waiver 
of initial consideration by the RO.  Thus, the Board will 
consider the additional evidence in conjunction with this 
appeal.  See 38 C.F.R. § 20.1304(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the Veteran's October 2008 Board hearing, the Veteran, 
through his representative, raised matters that are 
unadjudicated but related to the claim on appeal.  See 
October 2008 Board hearing transcript (Tr.) at pages 9 to 12.  
These matters include 1) whether an RO rating decision dated 
in September 1979 that denied entitlement to service 
connection for right knee disability contained clear and 
unmistakable error (CUE) (Tr. at 22); 2) whether an RO rating 
decision dated in June 1986 that denied entitlement to 
service connection for right knee disability contained CUE 
(Tr. at 6); and 3) entitlement to service connection for left 
knee disability as secondary to right knee disability (Tr. at 
11-12).  As the outcome of the newly raised matters may have 
a significant impact on the Veteran's appeal for entitlement 
to service connection for left knee disability, the Board 
finds these matters to be inextricably intertwined with the 
Veteran's appeal.  Pending issues "inextricably 
intertwined" with an issue certified for appeal are to be 
adjudicated prior to appellate review.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Additionally, the Board notes that the Veteran has not 
received notice pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) on the issue of entitlement to service 
connection for left knee disability.  Such notice should be 
issued to the Veteran prior to further adjudication of his 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter for the issue 
of entitlement to service connection for 
left knee disability, to include as 
secondary to right knee disability, in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), 38 C.F.R. § 3.159, 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The Veteran 
must be apprised of what the evidence must 
show to support a claim for direct 
incurrence service connection and secondary 
service connection, and the division of 
responsibility between him and VA in 
obtaining such evidence. The Veteran should 
also be provided an explanation as to the 
type of evidence that is needed to establish 
both a disability rating and an effective 
date, per Dingess.

2.  Develop and adjudicate the raised claims 
of 1) whether an RO rating decision dated in 
September 1979 that denied entitlement to 
service connection for right knee disability 
contained CUE; 2) whether an RO rating 
decision dated in June 1986 that found no 
new and material evidence to reopen a claim 
of entitlement to service connection for 
right knee disability contained CUE; and 3) 
entitlement to service connection for left 
knee disability as secondary to right knee 
disability.  The Veteran should be provided 
notice of the determinations, and informed 
of his appellate rights with respect to the 
claim(s) for which the benefits sought are 
not granted in full.  He should be afforded 
the appropriate opportunity to respond.

3.  Readjudicate the issue of entitlement 
to service connection for left knee 
disability.  If the benefit sought remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

